         Case 6:95-cr-10022-JTM Document 58 Filed 08/25/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICAN,
            Plaintiff,

      vs.                                             No. 95-10022-JTM

MICHAEL C. PEACH,
            Defendant.




                           MEMORANDUM AND ORDER


      This matter is before the court on the Motion for Order recently filed by

defendant Michael C. Peach. (Dkt. 57). Peach seeks a ruling on an earlier series of ten

motions, ostensibly seeking a statement of proceedings and evidence under Fed.R.App.

10(c). Although presented as separate motions, all of those pleadings generally seek to

create support for Peach’s claims that he was not properly arrested and arraigned in

1995. For the reasons provided herein, the court dismisses Peach’s motions.

      Peach was indicted by a grand jury in 1995 of five counts involving drugs,

firearms, and robbery. In a trial before the undersigned, Peach was acquitted of one of

the counts (No. 95-10022-JTM, Dkt. 41). He was convicted of five counts following

separate trials before Judge Belot (No. 95-10052-JWB, Dkt. 72, 113, 114); and was

sentenced to a controlling term of imprisonment of some 33 years. The Tenth Circuit
          Case 6:95-cr-10022-JTM Document 58 Filed 08/25/20 Page 2 of 4




affirmed Peach’s conviction and sentence in 1997. (No. 95-10052-JWB, Dkt. 134). See

United States v. Peach, No. 96-3233, 1997 WL 282867, at *2 (10th Cir. May 28, 1997).

       Raising a variety of arguments, Peach filed his first motion to vacate his

conviction under 28 U.S.C. § 2255 in 1998. Judge Belot denied the motion (Dkt. 144). In

2006, Peach moved to vacate the denial of his earlier motion. Judge Belot denied the

motion on January 3, 2007 (Dkt. 156). The Tenth Circuit affirmed the decision (United

States v. Peach, 241 Fed.App’x 530, 2007 WL 2110906 (10th Cir. July 24, 2007), dismissed

additional pleadings filed as unauthorized successive § 2255 motions (Peach v. United

States, No. 07-3129 (10th Cir. June 29, 2007) and denied as “frivolous” a separate petition

for mandamus filed by Peach. (Dkt. 181, February 23, 2009). Noting the “the repetitious

nature of his litigation practices,” the Tenth Circuit also denied Peach leave to proceed

without prepayment of costs. Id.

       Since that time, in the No. 95-10052 action Peach has filed two Motions to Set

Aside Judgment (Dkt. 183, 196), two Writs of Error Coram Nobis (Dkt. 186, 190), three

motions for transcripts (Dkt. 193, 194, 205), a motion to dismiss indictment (Dkt. 217),

and a motion for summary judgment (Dkt. 218).1 All these motions were denied by

Judge Belot (Dkt. 187, 191, 195, 196), or by the undersigned. (Dkt. 219).

       In the last instance, the court determined that Peach’s arguments (which

included the claims that the court “lacks subject matter jurisdiction because there is no



1Pursuant to the Fair Sentencing Act of 2010, Judge Broomes has reduced Peach’s sentence from 399 to
375 months. (Dkt. 237).
                                                 2
         Case 6:95-cr-10022-JTM Document 58 Filed 08/25/20 Page 3 of 4




record of his indictment being properly returned in open court, … that he was

unlawfully arrested and detained and that the court failed to retain records of

defendant’s criminal proceedings”) were in fact disguised, unauthorized motions for

relief under 18 U.S.C. § 2255. The court dismissed the motion and declined to issue a

certificate of appealability. In addition, on May 28, 2018, the court denied Peach leave to

appeal in formal pauperis, noting that Judge Belot had denied similar requests on three

separate occasions, and concluding the appeal was frivolous. (Dkt. 225). The Tenth

Circuit similarly refused to grant leave, and dismissed his appeal. (Dkt. 226).

       Rule 10(c) provides:

       Statement of the Evidence When the Proceedings Were Not Recorded or
       When a Transcript Is Unavailable. If the transcript of a hearing or trial is
       unavailable, the appellant may prepare a statement of the evidence or
       proceedings from the best available means, including the appellant's
       recollection. The statement must be served on the appellee, who may
       serve objections or proposed amendments within 14 days after being
       served. The statement and any objections or proposed amendments must
       then be submitted to the district court for settlement and approval. As
       settled and approved, the statement must be included by the district clerk
       in the record on appeal.

       “Rule 10(c) permits parties to reconstruct the record from the best means

available where a trial or hearing occurred but no transcript of the proceeding is

available.” Foley v. Orange Cty., Fla., 2013 WL 12158615, at *1 (M.D. Fla. Nov. 4, 2013)

(citation omitted). However, a district court can grant a request under Rule 10(c) “only

if it could certify that the appeal is not frivolous.” Kykta v. Ciaccio, No. 19-3412, 2020 WL

3839889, at *2 (7th Cir. July 8, 2020) (internal quotation omitted).


                                              3
         Case 6:95-cr-10022-JTM Document 58 Filed 08/25/20 Page 4 of 4




       The defendant’s decision to present ten separate motions asking for much the

same relief reflects yet again what the Tenth Circuit has characterized as “the

repetitious nature of his litigation practices.” However much the chorus is repeated, the

song remains the same. In Rule 10(c), Peach is simply using a different vehicle to

present arguments identical to those which this court has determined are unauthorized,

successive collateral attacks on his convictions. The court has determined that Peach’s

arguments are actually successive § 2255 motions which cannot be presented absent

authorization from the Tenth Circuit.

       The undersigned believes that the proper course in this action, as the court in the

No. 95-10052 case noted in its prior Orders (Dkt. 219, 224), is denial of Peach’s motions

as frivolous, as well as denying any request for a certificate of appealability. Given the

history of the case, reasonable jurists would not conclude that Peach has presented non-

frivolous requests for relief under Rule 10(c).

       IT IS ACCORDINGLY ORDERED this day of August, 2020, that the defendant’s

Motions for Statements (Dkt. 46-55) are hereby denied; his Motion for Order (Dkt. 57) is

also denied. No certificate of appealability shall issue.



                                           J. Thomas Marten
                                           J. Thomas Marten, Judge




                                              4
